 



Exhibit 10
TECHNOLOGY OUTSOURCING RENEWAL AGREEMENT
     This Master Agreement is made as of the 1st day of April, 2006 (the
“Effective Date”), by and between Independent Bank Corporation, a Michigan
Corporation (“Customer”), and Metavante Corporation, a Wisconsin corporation
(“Metavante”).
     Customer desires Metavante to provide to Customer the services set forth in
this Agreement, and Metavante desires to provide such services to Customer, all
as provided in this Agreement.
     THEREFORE, in consideration of the payments to be made and services to be
performed hereunder, upon the terms and subject to the conditions set forth in
this Agreement and intending to be legally bound, the parties hereto agree as
follows:
     Metavante shall provide to Customer and Customer shall receive from
Metavante, all upon the terms and conditions set forth in this Agreement, the
Services specified in this Agreement. The term of this Agreement shall commence
on the Effective Date and end on the six (6th) anniversary of the last day of
the month in which the Effective Date occurs (the “Initial Term”).
     As of the Effective Date, the parties acknowledge that this Agreement
includes the following Schedules:
Services and Charges Schedule
Service Level Schedule
Termination Fee Schedule
Strategic Network Solutions Schedule
     As of the Effective Date, the parties acknowledge that Services will be
provided for Customer and the following Affiliates of Customer:
First Home Financial (General Ledger only), MSB Investments (General Ledger
only),
Independent Bank West Michigan, Independent Bank, Independent Bank South
Michigan, Independent Bank East Michigan, Independent Bank Corp. (General Ledger
only), and IBC Services, Inc. (General Ledger only)
     By signing below, the parties agree to the terms and conditions of this
Agreement, and Customer appoints Metavante as: (1) Customer’s attorney-in-fact
to transmit files and information to the Internal Revenue Service (“IRS”) and to
take all appropriate actions in connection therewith and empowers Metavante to
authorize the IRS to release information return documents supplied to the IRS by
Metavante to states which participate in the “Combined Federal/State Program”;
and (2) Customer’s agent to sign on Customer’s behalf the Affidavit required by
the Internal Revenue Service on Form 4804, or any successor form. Customer

 



--------------------------------------------------------------------------------



 



acknowledges that Metavante’s execution of the Form 4804 Affidavit on Customer’s
behalf does not relieve Customer of responsibility to provide accurate TINs or
liability for any penalties which may be assessed for failure to comply with TIN
requirements.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on their behalf as of the date first above written.

                  METAVANTE CORPORATION       INDEPENDENT BANK CORPORATION 4900
W. Brown Deer Road       230 W. Main Street Brown Deer, WI 53223       Ionia, MI
48846
 
               
By:
       /s/ Paul Danola       By:        /s/ Rob Shuster
 
               
Name:
  Paul Danola       Name:   Rob Shuster
Title:
  President and Chief Operating Officer       Title:   Executive Vice President
& Chief

 
  Financial Solutions Group           Financial Officer
 
               
 
          By:        /s/ Rich Butler
 
               
 
          Name:   Rich Butler
 
          Title:   Executive Vice President
 
               
By:
       /s/ James R. Geschke            
 
               
Name:
  James R. Geschke            
Title:
  Executive Vice President            
 
  Financial Technology Services            

2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS

1.   CONSTRUCTION

     1.1. Definitions. Capitalized terms shall have the meaning ascribed to them
in Article 18 of this Agreement.
     1.2. References. In this Agreement, references and mention of the word
“includes” and “including” shall mean “includes, without limitation” and
“including, without limitation,” as applicable, and the word “any” shall mean
“any or all”. Headings in this Agreement are for reference purposes only and
shall not affect the interpretation or meaning of this Agreement.
     1.3. Interpretation. The terms and conditions of this Agreement and all
schedules attached hereto are incorporated herein and deemed part of this
Agreement. In the event of a conflict between the general terms and conditions
and the terms of any schedules or exhibits attached hereto, the terms of the
schedules and exhibits shall prevail and control the interpretation of the
Agreement with respect to the subject matter of the applicable schedules and/or
exhibits. The schedules and exhibits together with the general terms and
conditions shall be interpreted as a single document. This Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed an original, but all of which together constitute one and the same
agreement.
     1.4. Affiliates. Independent Bank Corporation agrees that it is responsible
for ensuring compliance with this Agreement by those of its Affiliates that
receive Services under this Agreement. Independent Bank Corporation agrees to be
responsible for the submission of its Affiliates’ data to Metavante for
processing and for the transmission to Independent Bank Corporation’s Affiliates
of such data processed by and received from Metavante. Independent Bank
Corporation agrees to pay any and all fees owed under this Agreement for
Services rendered to its Affiliates.

2.   TERM

     2.1. Duration. Unless this Agreement has been earlier terminated or unless
Customer provides Metavante with written notice of non-renewal at least nine
(9) months prior to the expiration of the Initial Term, this Agreement shall
automatically renew at the end of the Initial Term on the same terms (including
pricing terms) for one (1) twelve-month period. Upon expiration of such twelve
(12) -month extension, this Agreement shall expire unless renewed in writing by
the parties, provided, however, that Metavante may, but has no obligation to,
continue to provide all or any portion of the Services thereafter on a
month-to-month basis subject to these Terms and Conditions and Metavante’s
then-current standard fees and charges.
     2.2. Termination Assistance. Following the expiration or early termination
of this Agreement, Metavante shall provide to Customer the Customer Data in the
format in which it exists on Metavante’s systems, in accordance with Metavante’s
then-current standard prices for the delivery media. In addition, Metavante
agrees to provide to Customer, at Customer’s expense, all necessary assistance
to facilitate the orderly transition of Services to Customer or its

3



--------------------------------------------------------------------------------



 



designee (“Termination Assistance”). As part of the Termination Assistance,
Metavante shall assist Customer to develop a plan for the transition of all
Services then being performed by Metavante under this Agreement, from Metavante
to Customer or Customer’s designee, on a reasonable schedule developed jointly
by Metavante and Customer. Prior to providing any Termination Assistance,
Metavante shall deliver to Customer a good-faith estimate of all such Expenses
and charges, including charges for custom programming services. Customer
understands and agrees that all Expenses and charges for Termination Assistance
shall be computed in accordance with Metavante’s then-current standard prices
for such products, materials, and services, notwithstanding the foregoing,
programming fees applicable to Termination Assistance will be as specified in
the Services and Charges Schedule hereto. Customer shall pay for the Customer
Data and any Termination Assistance in advance of Metavante providing such data
or assistance. Nothing contained herein shall obligate Customer to receive
Termination Assistance from Metavante.

3.   CONDITIONS AND LICENSES

     3.1. Performance by Subcontractors. Customer understands and agrees that
the actual performance of the Services may be made by Metavante, one or more
Affiliates of Metavante, or subcontractors of any of the foregoing Entities
(collectively, the “Eligible Providers”). For purposes of this Agreement,
performance of the Services by any Eligible Provider shall be deemed performance
by Metavante itself. Metavante shall remain fully responsible for the
performance or non-performance of the Services by any Eligible Provider, to the
same extent as if Metavante itself performed or failed to perform such services.
Customer agrees to look solely to Metavante, and not to any Eligible Provider,
for satisfaction of any claims Customer may have arising out of this Agreement
or the performance or nonperformance of Services. However, in the event that
Customer contracts directly with a Third Party for any products or services,
Metavante shall have no liability to Customer for such Third Party’s products or
services, even if such products or services are necessary for Customer to access
or receive the Services hereunder.
     3.2. Customer Marks. Metavante is authorized to use Customer’s service
marks and trademarks solely if necessary to perform the Services and solely for
the purpose of providing the Services to Customer. Any use of Customer’s marks
by Metavante shall be subject to Customer’s prior written approval, which shall
not be unreasonably withheld by Customer.
     3.3. Software License. Customer (a) will install and operate copies of
certain Metavante-supplied software, if any, that is identified in the Services
and Charges Schedule as required for Customer to access or receive certain of
the Initial Services, (b) may access certain software that Metavante will make
available on the internet, and (c) may be provided with copies of software for
demonstration purposes (collectively, the “Incidental Software”). Metavante
hereby grants to Customer a personal, nonexclusive, and nontransferable license
and right, for the duration of this Agreement, to use the Incidental Software
solely in accordance with the applicable Documentation and for no other
purposes. Customer shall not do any of the following: (i) distribute, sell,
assign, transfer, or sublicense the Incidental Software, or any part thereof, to
any third party; (ii) except as specifically set forth in this Agreement, adapt,
modify, translate, reverse engineer, decompile, disassemble, or create
derivative works based on the Incidental Software or any part thereof;
(iii) copy the Incidental Software, in whole or in part,

4



--------------------------------------------------------------------------------



 



without including appropriate copyright notices; (iv) except for providing
banking services to Customer’s customers, use the Incidental Software in any
manner to provide Service Bureau, time sharing, or other computer services to
Third Parties; (v) export the Incidental Software outside the United States,
either directly or indirectly; and/or (vi) install the Incidental Software on a
different platform or interface the Incidental Software to an application
written in a different computer language other than that set forth in the
Documentation. Within 10 days of the Effective Date of Termination, Customer
shall, at its own expense, return the Incidental Software to Metavante and/or
destroy all copies thereof.

4.   SERVICES

     4.1. Initial Services. Metavante agrees to provide Services as set forth in
the Schedules listed on the first page of this Agreement as of the Effective
Date.
     4.2 Professional Services. Metavante shall perform the Professional
Services for Customer as set forth in the Services and Charges Schedule and
shall perform additional Professional Services as mutually agreed upon by the
parties from time to time under this Agreement, provided that either party may
require execution of a separate mutually acceptable professional services
agreement prior to Metavante’s performance of Professional Services other than
those set forth in the Services and Charges Schedule.
     4.3 Service Levels. Service Levels, if any, relating to a particular
Service shall be as set forth in the Service Level Schedule. The parties agree
that Metavante’s performance of Services at a level at or above any Service
Level shall be satisfactory performance, provided that this sentence shall not
be deemed to modify or reduce any of Metavante’s other obligations or warranties
pursuant to this Agreement. Metavante shall cure any failure to achieve a
Service Level within the period specified within the applicable schedule.
Remedies, if any, for failure to achieve a Service Level shall be as set forth
in the Service Level Schedule.
     4.4 EFD Services. The following additional terms shall apply with respect
to the EFD Services. The EFD Services are those Services provided by Metavante
to support Customer’s on-line and off-line debit and credit card products.
          A. Network Rules and Responsibilities. “Network” shall mean a shared
system, operating under a common name, through which member financial
institutions are able to authorize, route, process, and settle transactions
(e.g., MasterCard and Visa). Customer acknowledges and agrees that Customer must
obtain required memberships in all applicable Networks and, upon Metavante’s
request, shall provide Metavante with copies of its fully executed membership
agreements. Customer shall comply with the articles, bylaws, operating
regulations, rules, procedures, and policies of all Networks, as applicable to
its operations, and shall be solely responsible, as between Customer and
Metavante, for any claims, liabilities, lawsuits, and expenses arising out of or
caused by Customer’s failure to comply with the same. Customer acknowledges and
agrees that, because Metavante is Customer’s processor, Metavante may receive
certain services from MasterCard, Visa, and/or other Networks that Customer
could receive directly in the event Customer performed the processing services
for itself. Customer agrees that Metavante may pass through to Customer any fees
charged to Metavante for such

5



--------------------------------------------------------------------------------



 



services and that Metavante has no responsibility or liability to Customer for
any such services. Prior to the transfer of the EFD Services to Customer or its
designee upon the Effective Date of Termination, Customer shall take all actions
required by the applicable Network to effect the transfer. In addition to the
charges specified on the Fee Schedule, Customer shall be responsible for (i) all
interchange and network provider fees; (ii) all dues, fees, fines, and
assessments established by and owed by Customer to any Network; and (iii) for
all costs and fees associated with changes to ATM protocol caused by Customer’s
conversion to the EFD Services.
          B. Card Production Services. Delivery of cards will be deemed complete
with respect to any order upon Metavante’s delivery of the supply of cards to
either the United States Post Office, a common carrier or courier, or Customer’s
designated employee or agent. Following delivery of the cards in accordance with
the foregoing, the card production services with respect to such order shall be
completed, and Metavante shall have no further responsibility whatsoever for any
use, abuse, loss, damage, alteration, or theft of cards following delivery.
Metavante shall be responsible to produce cards in conformance with applicable
network standards and for the proper preparation of mailers (e.g., sealing and
addressing). Customer shall notify Metavante in writing of any alleged breach of
the foregoing by Metavante. Metavante’s sole responsibility, and Customer’s sole
remedy, shall be to provide, at Metavante’s expense, a conforming replacement
card to the appropriate cardholder(s).
          C. Verification and Notice. Customer shall notify Metavante of any
data entry errors, including any unauthorized transactions, new accounts, new
files, or unauthorized amounts, within thirty (30) days of the date of the
applicable Metavante report. Customer’s failure to notify Metavante of errors or
discrepancies within such thirty (30)-day period shall constitute Customer’s
agreement that it has reviewed and approved the content of each such report
using proper internal control review procedures. Metavante does not guarantee
that the Services will be one hundred percent (100%) error-free or that the
variables and options selected and approved by Customer will produce a result,
which is problem-free and otherwise meets the expectations of Customer. The only
responsibility Metavante shall have with regard to (i) data entry errors and
other similar human errors which occur in the usual course of business and
(ii) unsatisfactory data processing results caused by options and variables
selected or approved by Customer is, respectively, to correct such errors as
they are discovered and to assist Customer in revising data processing options
and variables to achieve a satisfactory result.
          D. Settlement. Customer acknowledges and agrees that, where Metavante
processes a transaction for a stored value card, debit card, or credit card
issued by Customer, Customer is either obligated to pay the amount of the
transaction, or Customer is entitled to receive the amount of the transaction
under applicable Network rules. Customer authorizes Metavante to receive or pay,
as applicable, any such amounts due to or payable by Customer. Metavante shall
daily determine the “Net Settlement” for Customer. “Net Settlement” means the
net amount payable to Customer by Metavante, or the net amount payable to
Metavante by Customer, as applicable, for transactions settled for Customer by
Metavante with Networks, and/or other financial institutions, including
Customer’s Affiliates, in accordance with applicable Network operating rules.
Customer shall maintain an account with a settlement bank for purposes of
funding or receiving Net Settlement, as applicable, and authorizes Metavante to
charge the settlement account via ACH debit or otherwise for any Net Settlement
owed by

6



--------------------------------------------------------------------------------



 



Customer to Metavante, and to deposit to the settlement account any Net
Settlement owed by Metavante to Customer. Customer shall, upon Metavante’s
demand, pay to Metavante any Net Settlement that Metavante is unable to collect
from the settlement account for any reason. Metavante will provide Customer with
daily settlement and accounting information, and Customer agrees that Customer
is responsible for the daily maintenance and reconciliation of all accounting
entries. Metavante shall monthly determine the average monthly Net Settlement
payable by Customer to Metavante, if any. Customer agrees to reimburse Metavante
for its cost of funds in the amount determined by multiplying Customer’s average
monthly Net Settlement payable by the then-published prime rate of M&I Marshall
& Ilsley Bank. For at least 120 days following the Effective Date of
Termination, Customer shall maintain a settlement account with Metavante or the
depository institution designated by Metavante which Metavante may charge to
settle any trailing activity which accrues prior to the Effective Date of
Termination and which is not known to Metavante until sometime thereafter
(including any chargeback of a transaction which is authorized prior to the
Effective Date of Termination). Customer shall pay to Metavante fees at
Metavante’s then-current standard rates to settle such trailing activity.
          E. Credit Card Operations.
               (i) Customer is responsible for all risks (including risk of
credit losses, fraud losses, counterfeit losses, and fees and fines for
noncompliance with laws, regulations, or Visa/MasterCard rules) and funding for
the operation of its credit card programs, and for all operating expenses and
charges, whether or not itemized. Metavante will provide Customer with certain
reports (some in paper form, some in microfiche form, and/or some available
on-line or through some other electronic media), including management reports,
but Customer is responsible to review, monitor, and act upon information in such
reports to minimize and control risks, losses, fees, and fines. Metavante may
assist Customer in establishing such credit scoring or approval criteria, but
Customer is responsible for establishing and applying credit and other approval
criteria in accordance with all governing laws, rules, and regulations. Customer
shall be responsible to furnish and pay for all forms and documents used by
Customer and shall be solely responsible for the compliance of such forms,
documents, and procedures with the operating requirements of Metavante, Visa and
MasterCard rules and operating regulations, and applicable federal, state, and
local laws and regulations. Metavante may provide sample forms, documents, and
procedures to Customer for information purposes, but Metavante makes no warranty
or representation as to the legality or accuracy of such forms, documents, or
procedures. Customer is responsible to retain originals and/or records of any
and all documentation relating to its cardholders and merchants as required
under applicable record retention laws and regulations. All credit card and/or
merchant accounts of Customer now in existence and those added during the Term
are and shall be the sole property of Customer; however, Customer shall not
sell, assign, transfer or convey any of such accounts, or any rights, proceeds,
claims or collateral thereunder, to any Third Party without either termination
of this Agreement or the prior written consent of Metavante.
               (ii) Customer authorizes Metavante and grants to Metavante
power-of-attorney to endorse any and all checks payable to Customer which are
received by Metavante in payment of credit card accounts for which Metavante
provides payment processing services.

7



--------------------------------------------------------------------------------



 



               (iii) Customer may request that Metavante make available to
Customer’s credit card cardholders checks or drafts which the cardholders may
use to draw on their credit card account (“Credit Card Checks”). Any Credit Card
Checks made available by Metavante to one of Customer’s credit card cardholders
shall be payable through such bank (the “Payable Through Bank”) as Metavante
shall designate in its sole discretion. Customer agrees that neither Metavante
nor the Payable Through Bank shall have any responsibility to review or verify
the signature of the drawer of any Credit Card Check. Customer agrees to
indemnify and hold harmless Metavante and the Payable Through Bank from, defend
Metavante and the Payable Through Bank against, and pay any final judgment
against Metavante or the Payable Through Bank for any and all claims, damages,
costs, expenses (including reasonable attorney’s fees), and liabilities relating
to the Payable Through Bank’s payment or refusal to pay any Credit Card Checks,
including any liability of the Payable Through Bank as the payor bank under
Regulation CC of the Federal Reserve Board or under the Uniform Commercial Code.
     4.5 Electronic Banking Services. The following additional terms shall apply
with respect to the Electronic Banking Services. The Electronic Banking Services
are (a) Metavante’s Internet and telephone banking services that enable
Customer’s consumer and/or commercial depositors and other customers (“End
Users”) to access, receive, collect, concentrate, and/or report data and/or
initiate transactions via a personal computer or telephone, (b) Metavante’s
consumer payment provider services (“CPP Services”) that enable End Users to
remit payments to payees located within the United States scheduled up to
364 days in the future, and/or recurring weekly, bi-weekly, monthly, bi-monthly,
semi-monthly, quarterly, semi-annually, or annually (if and as available), and
(c) Metavante’s consumer service provider services (“CSP Services”) that enable
Customer to provide Web-based bill consolidation and presentment services via a
branded Website.
          A. Access. Customer shall comply with Metavante’s requirements for
making the Electronic Banking Services operational and available for Customer’s
and/or Customer’s End Users. Customer agrees that Metavante is under no
obligation to provide any End User with access to the Electronic Banking
Services unless and until Customer has provided Metavante with all information
and documentation required by Metavante for End User set-up.
          B. End User Agreements. Customer shall be solely responsible for
contracting with, and managing the relationship with, End Users of the
Electronic Banking Services and for obtaining all necessary End User
authorizations and consents. Metavante will not have a contractual relationship
with End Users, and so must rely upon Customer to manage liability and risk
issues. Customer will include appropriate provisions in its End User agreements
regarding, and shall indemnify Metavante against, defend Metavante against, and
hold Metavante harmless from claims arising from: (a) any End User’s use of or
inability to use the Electronic Banking Services, specifically including,
without limitation, any End User’s claim for economic loss or damages arising
from the End User’s use of the Internet Banking Services or Bill Payment
Services; (b) transactions effected with a lost, stolen, counterfeit or misused
access code or identification number issued by Customer to any End User.
Customer and its End Users shall be responsible for selecting and safeguarding
their passwords for using the Electronic Banking Services. As between Customer
and Metavante, any use of the Electronic Banking

8



--------------------------------------------------------------------------------



 




Services through use of a valid password shall be authorized use, provided that
Metavante will cancel or disable passwords promptly following notification from
Customer.
          C. ACH Services. In providing ACH services for Customer, Metavante
acts as Customer’s third-party service provider and is not itself an
“Originator,” “ODFI,” or “RDFI” (as defined under NACHA rules). Customer shall
be responsible for compliance with all applicable laws, rules, and regulations
regarding Customer’s use of and/or access to the ACH services, including
applicable rules and regulations of the National Automated Clearing House
Association (“NACHA”). In particular and as applicable, Customer will provide
its depositors with all disclosures required under state and federal law, as
then required by applicable law or NACHA rules. Customer shall indemnify
Metavante from, defend Metavante against, and hold Metavante harmless from any
and all loss, claim, or liability to any Third Party from Customer’s breach of
the foregoing obligations. Upon notification from Customer of the occurrence of
an error or omission with respect to an ACH entry, Metavante shall promptly
furnish corrected ACH entry(ies) to the applicable ACH operator, unless the
NACHA rules prohibit the processing of the correct ACH entry(ies). Metavante’s
liability to Customer for claims arising out of the ACH services performed by
Metavante pursuant to this Agreement shall be limited to the processing of
appropriate corrected ACH entry(ies).
          D. Bill Payment Services.
               (i) Customer understands that it is fully responsible for the
availability of good funds necessary to settle the payment activities of its End
Users initiated through the use of the Electronic Banking Services. Metavante
shall either initiate debit ACH entries or paper drafts against each End User’s
designated account for bill payment activities initiated by the End User, or
shall charge Customer’s designated settlement account to fund such payments.
Customer is and shall remain solely and exclusively responsible to Metavante for
the entire amount of any payment processed for and on behalf of an End User
which is not funded due to insufficient funds in the applicable settlement
account or for any other reason outside Metavante’s control. Customer shall
reimburse Metavante for any amounts that Metavante determines, in its sole
discretion, to be uncollectable from the End User. Metavante shall not be
responsible for losses associated with payments to, or at the direction of,
government agencies, organizations and institutions, or court directed payments.
Customer shall be exclusively responsible for and, upon Metavante’s demand,
reimburse Metavante for, the amount of any such payments which Metavante
reasonably believes it cannot collect from the End User for any reason.
               (ii) Customer authorizes and directs Metavante to contact payees
and End Users with respect to payments processed by Metavante. All payee data
and Metavante’s payee database shall be Metavante’s property which may be used
by Metavante without limitation for purposes of maintaining and providing “pay
anyone” bill payment services for its customers. Metavante shall have the right
to remit, stop, cancel, and manage payments and ACH re-issuance and returns as
deemed most reasonable by Metavante. Metavante may set an expiration date for
payment checks. From time to time, Metavante may contact End Users to recover
payment errors (common sources of payment errors include: Incorrect recipient
(payee), delivered incorrectly by the postal service, consolidation error
directed the payment to an

9



--------------------------------------------------------------------------------



 



incorrect party; stop payment request honored and funds re-credited to End
User’s Billable Account, but the check was paid; Metavante error; or duplicate
payment made to payee). In the case of payment errors, Metavante will always
contact the payee first to attempt direct retrieval of the funds. If Metavante
is unable to retrieve the funds and the End User received benefit of the
payment, Metavante may seek reimbursement from the End User.
          E. Transferred Data. In the event that Customer transfers data from
another service provider to Metavante to convert Customer’s end users to
Metavante’s systems, Metavante will not be responsible for any errors, delays,
or problems in providing the Services that arise from the quality, reliability,
or currency of the transferred data, including, without limitation, late fees
for payments that are delayed due to the conversion of inaccurate or outdated
payee data. In addition, Customer shall reimburse Metavante, at Metavante’s
then-current rates for professional services, for any additional work that
Metavante must perform to address claims or support arising from errors or
inadequacies of transferred data.
     4.6 ACH Services.
          A. General. “ACH Services” means Services whereby Metavante will
(i) initiate and/or receive automated clearing house debit and credit entries,
and adjustments to debit entries and credit entries to Customer’s account,
(ii) credit and/or debit the same to such account. Customer authorizes Metavante
to act as Customer’s third-party processor for initiating, transmitting, and/or
receiving ACH entries. If agreed to between Customer and Metavante, Metavante
shall provide for the posting of ACH entries to Customer deposit accounts.
Metavante shall provide reports to Customer showing errors and rejections
resulting from ACH entries transmitted on behalf of Customer during a particular
day. It shall be Customer’s responsibility to review such reports and correct
erroneous ACH entries.
          B. Timing. Metavante shall make reasonable efforts to deliver ACH
entries to Customer or to an ACH operator, as appropriate, prior to any
applicable deadline for such delivery. Metavante does not guarantee timely
delivery. Metavante shall have no liability to Customer as a result of any late
delivery, except to the extent such late delivery is (i) caused by the willful
misconduct of Metavante, and (ii) made more than 24 hours after its scheduled
deadline.
          C. NACHA Rules. In providing ACH Services for Customer, Metavante acts
as Customer’s third-party service provider and is not itself an “Operator,”
“Originator,” “ODFI,” or “RDFI” (as defined under NACHA rules). Customer shall
be responsible for compliance with all applicable laws, rules, and regulations
regarding Customer’s use of and/or access to the ACH Services, including
applicable rules and regulations of the National Automated Clearing House
Association (“NACHA”). In particular and as applicable, (i) Customer will
provide its depositors with all disclosures required under state and federal law
and (ii) shall enter into an agreement with each party that will initiate ACH
entries to accounts (an “Originator”) prior to permitting the Originator to
initiate ACH entries, as then required by law or applicable NACHA rules.
Customer shall indemnify Metavante from, defend Metavante against, and hold
Metavante harmless from any and all loss, claim, or liability to any Third Party
from Customer’s breach of the foregoing obligations. Upon notification from
Customer of the occurrence of an error or

10



--------------------------------------------------------------------------------



 




omission with respect to an ACH entry, Metavante shall promptly furnish
corrected ACH entry(ies) to the applicable ACH operator, unless the NACHA rules
prohibit the processing of the correct ACH entry(ies). Metavante’s liability to
Customer for claims arising out of the ACH Services performed by Metavante
pursuant to this Agreement shall be limited to the processing of appropriate
corrected ACH entry(ies).
5. FEES
     5.1 Fee Structure. Customer agrees to pay fees for the Initial Services as
set forth in the Services and Charges Schedule. If Customer elects to receive
Services that are not specifically set forth in the Services and Charges
Schedule, Customer agrees to pay fees as mutually agreed upon for such Services.
     5.2 Pricing and Operational Assumptions. (Intentionally omitted)
     5.3 Excluded Costs. The fees set forth in the Services and Charges Schedule
do not include Expenses, late fees or charges, or Taxes, all of which shall be
the responsibility of Customer.
     5.4 Disputed Amounts. If Customer disputes any charge or amount on any
invoice and such dispute cannot be resolved promptly through good-faith
discussions between the parties, Customer shall pay the amounts due under this
Agreement minus the disputed amount, and the parties shall diligently proceed to
resolve such disputed amount. An amount will be considered disputed in good
faith if (i) Customer delivers a written statement to Metavante, on or before
the due date of the invoice, describing in detail the basis of the dispute and
the amount being withheld by Customer, (ii) such written statement represents
that the amount in dispute has been determined after due investigation of the
facts and that such disputed amount has been determined in good faith, and
(iii) all other amounts due from Customer that are not in dispute have been paid
in accordance with the terms of this Agreement. In the event Customer notifies
Metavante of a supposed billing error following payment of an invoice, the
parties will work together in good faith to resolve the error.
     5.5 Terms of Payment. Any and all amounts payable under this Agreement
shall be due thirty (30) days following the date of invoice, unless otherwise
provided in the Services and Charges Schedule. Undisputed charges not paid by
the applicable due date shall be subject to annual interest at the rate of 12%
or the highest rate permitted by law, whichever is lower. Customer is not
required to pay monthly fees for Services it is not then receiving under the
Agreement. Customer shall also pay any collection fees, court costs, reasonable
attorneys’ fees, and other fees, costs, and charges incurred by Metavante in
collecting payment of the charges and any other amounts for which Customer is
liable under the terms and conditions of this Agreement. Customer agrees to
maintain a depository account with a financial institution reasonably acceptable
to Metavante for the payment of amounts payable hereunder and hereby authorizes
Metavante to initiate debit entries to such account for the payment of amounts
payable hereunder. Customer agrees to provide Metavante with any and all
information necessary for Metavante to initiate such debit entries via the
Automated Clearing House (ACH) system.

11



--------------------------------------------------------------------------------



 



     5.6 Modification of Terms and Pricing. Provided total revenue (less pass
through fees and one time fees) paid to Metavante for Services provided in a
calendar year increases by a minimum of seven percent (7%) over the previous
calendar year’s revenue paid to Metavante, Metavante will waive the annual
increase for the applicable year. In the event at least seven percent (7%)
growth is not achieved, charges for all Services shall be subject to annual
adjustments which shall not exceed, in aggregate effect, the lesser of (i) an
annual rate of two percent (2%), or (ii) the change to the Employment Cost Index
over the applicable period.
6. PERFORMANCE WARRANTY/DISCLAIMER OF ALL OTHER WARRANTIES
     6.1 Performance Warranty. Metavante warrants that it will provide all
Services in a commercially reasonable manner in material conformance with the
applicable Documentation (the “Performance Warranty”). Where the parties have
agreed upon Service Levels for any aspect of Metavante’s performance, such
Service Levels shall apply in lieu of the Performance Warranty. THIS PERFORMANCE
WARRANTY IS SUBJECT TO THE WARRANTY EXCLUSIONS SET FORTH BELOW IN SECTION 6.2.
     6.2 Performance Warranty Exclusions. Except as may be expressly agreed in
writing by Metavante, Metavante’s Performance Warranty does not apply to:
          A. defects, problems, or failures caused by the Customer’s
nonperformance of obligations essential to Metavante’s performance of its
obligations; and/or
          B. defects, problems, or failures caused by an event of force majeure.
     6.3 DISCLAIMER OF ALL OTHER WARRANTIES. THIS PERFORMANCE WARRANTY, AND THE
WARRANTIES IN ARTICLE 6 HEREOF, ARE IN LIEU OF, AND METAVANTE DISCLAIMS ANY AND
ALL OTHER WARRANTIES, CONDITIONS, OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL
OR WRITTEN) WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT METAVANTE KNOWS, HAS
REASON TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH
PURPOSE), WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE
TRADE, OR BY COURSE OF DEALING. IN ADDITION, METAVANTE DISCLAIMS ANY WARRANTY OR
REPRESENTATION TO ANY PERSON OTHER THAN CUSTOMER WITH RESPECT TO THE SERVICES
PROVIDED UNDER THIS AGREEMENT.
7. MODIFICATION OR PARTIAL TERMINATION
     7.1 Modifications to Services. Metavante may relocate, modify, amend,
enhance, update, or provide an appropriate replacement for the software used to
provide the Services, or any element of its systems or processes at any time or
withdraw, modify, or amend any function of the Services, provided that neither
the functionality of the Services nor any applicable Service Levels are
materially adversely affected.

12



--------------------------------------------------------------------------------



 



     7.2 Partial Termination by Metavante. Except as may be provided in any
Schedule, Metavante may, at any time, withdraw any of the Services upon
providing one hundred eighty (180) days’ prior written notice to Customer,
provided that Metavante is withdrawing the Service(s) from its entire client
base. Metavante may also terminate any function or any Services immediately upon
any final regulatory, legislative, or judicial determination that providing such
function or Services is inconsistent with applicable law or regulation or the
rights of any Third Party. If Metavante terminates any Service pursuant to this
paragraph, Metavante agrees to assist Customer, without additional charge, in
identifying an alternate provider of such terminated Service.
     7.3 Partial Termination by Customer. Except as may be provided in any
Schedule, Customer agrees that, during the Term, Metavante shall be Customer’s
sole and exclusive provider of all Services. If Customer breaches the foregoing
covenant, the same shall constitute a partial termination of this Agreement, and
Customer shall pay Metavante the Termination Fee for the affected Service, as
liquidated damages and not as a penalty.
8. TERMINATION/DEFAULT
     8.1 Early Termination. The terms and conditions set forth on the
Termination Fee Schedule of the Agreement shall govern the early termination of
this Agreement (or any Service).
     8.2 For Cause. If either party fails to perform any of its material
obligations under this Agreement (a “Default”) and does not cure such Default in
accordance with this Section, then the non-defaulting party may, by giving
notice to the other party, terminate this Agreement as of the date specified in
such notice of termination, or such later date agreed to by the parties, and/or
recover Damages. A party may terminate the Agreement in accordance with the
foregoing if such party provides written notice to the defaulting party and
either (a) the defaulting party does not cure the Default within thirty
(30) days of the defaulting party’s receipt of notice of the Default, if the
Default is capable of cure within thirty (30) days, or (b) if the Default is not
capable of cure within thirty (30) days, the defaulting party does not both
(i) implement a plan to cure the Default within thirty (30) days of receipt of
notice of the Default, and (ii) diligently carry-out the plan in accordance with
its terms. The parties acknowledge and agree that a failure to pay any amount
when due hereunder shall be a Default that is capable of being cured within
thirty (30) days. The parties acknowledge and agree that any error in processing
data, preparation or filing of a report, form, or file, or the failure to
perform Services as required hereunder shall be satisfactorily cured upon the
completion of accurate re-processing, the preparation or filing of the accurate
report, form, or file, or the re-performance of the Services in accordance with
applicable requirements, respectively.
     8.3 For Insolvency. In addition to the termination rights set forth in
Sections 8.1 and 8.2, subject to the provisions of Title 11, United States Code,
if either party becomes or is declared insolvent or bankrupt, is the subject to
any proceedings relating to its liquidation, insolvency or for the appointment
of a receiver or similar officer for it, makes an assignment for the benefit of
all or substantially all of its creditors, or enters into an agreement for the

13



--------------------------------------------------------------------------------



 



composition, extension, or readjustment of all or substantially all of its
obligations, or is subject to regulatory sanction by any Federal Regulator, then
the other party may, by giving written notice to such party, may terminate this
Agreement as of a date specified in such notice of termination; provided that
the foregoing shall not apply with respect to any involuntary petition in
bankruptcy filed against a party unless such petition is not dismissed within
sixty (60) days of such filing.
9. LIMITATION OF LIABILITY/MAXIMUM DAMAGES ALLOWED
     9.1 Equitable Relief. Either party may seek equitable remedies, including
injunctive relief, for a breach of the other party’s obligations under
Article 13 of this Agreement, prior to commencing the dispute resolution
procedures set forth in Section 11 below.
     9.2 Exclusion of Incidental and Consequential Damages. Independent of,
severable from, and to be enforced independently of any other provision of this
Agreement, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY (NOR TO ANY PERSON
CLAIMING RIGHTS DERIVED FROM THE OTHER PARTY’S RIGHTS) IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE, FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND—including lost profits, loss of
business, or other economic damage, and further including injury to property, AS
A RESULT OF BREACH OF ANY WARRANTY OR OTHER TERM OF THIS AGREEMENT, INCLUDING
ANY FAILURE OF PERFORMANCE, REGARDLESS OF WHETHER THE PARTY LIABLE OR ALLEGEDLY
LIABLE WAS ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY
THEREOF.
     9.3 Maximum Damages Allowed. Notwithstanding any other provision of this
Agreement, and for any reason, including breach of any duty imposed by this
Agreement or independent of this Agreement, and regardless of any claim in
contract, tort (including negligence) or otherwise, Metavante’s total, aggregate
liability under this Agreement shall in no circumstance exceed payments made to
Metavante by Customer for the Services during the six (6) months prior to the
act or event giving rise to such claim.
     9.4 Statute of Limitations. No lawsuit or other action may be brought by
either party hereto, or on any claim or controversy based upon or arising in any
way out of this Agreement, after one (1) year from the date on which the cause
of action arose regardless of the nature of the claim or form of action, whether
in contract, tort (including negligence), or otherwise; provided, however, the
foregoing limitation shall not apply to the collection of any amounts due
Metavante under this Agreement.
     9.5 Tort Claim Waiver. In addition to and not in limitation of any other
provision of this Article 9, each party hereby knowingly, voluntarily, and
intentionally waives any right to recover from the other party, and Customer
waives any right to recover from any Eligible Provider, any economic losses or
damages in any action brought under tort theories, including, misrepresentation,
negligence and/or strict liability, and/or relating to the quality or
performance of any products or services provided by Metavante. For purposes of
this waiver, economic losses and damages include monetary losses or damages
caused by a defective product or service

14



--------------------------------------------------------------------------------



 



except personal injury or damage to other tangible property. Even if remedies
provided under this Agreement shall be deemed to have failed of their essential
purpose, neither party shall have any liability to the other party under tort
theories for economic losses or damages.
     9.6 Liquidated Damages. Customer acknowledges that Metavante shall suffer a
material adverse impact on its business if this Agreement is terminated prior to
expiration of the Term (except for Termination by Customer for Cause and except
as this Agreement otherwise permits termination without payment of a termination
fee), and that the resulting damages may not be susceptible of precise
determination. Customer acknowledges that the Termination Fee is a reasonable
approximation of such damages and shall be deemed to be liquidated damages and
not a penalty.
     9.7 Essential Elements. Customer and Metavante acknowledge and agree that
the limitations contained in this Article 9 are essential to this Agreement, and
that Metavante has expressly relied upon the inclusion of each and every
provision of this Article 9 as a condition to executing this Agreement.
10. INSURANCE AND INDEMNITY
     10.1 Insurance. Metavante shall maintain for its own protection fidelity
bond coverage for its personnel; insurance coverage for loss from fire, disaster
or other causes contributing to interruption of normal services, reconstruction
of data file media and related processing costs; additional expenses incurred to
continue operations; and business interruption to reimburse Metavante for losses
resulting from suspension of the Services due to physical loss of equipment.
     10.2 Indemnity.
          A. Except as provided in 10.2B below, Customer shall indemnify
Metavante from, defend Metavante against, and pay any final judgments awarded
against Metavante, resulting from any claim brought by a Third Party against
Metavante based on Customer’s use of the Services to support its operations,
Metavante’s compliance with Customer’s specifications or instructions, or
Metavante’s use of trademarks or data supplied by Customer.
          B. Metavante shall indemnify Customer from, defend Customer against,
and pay any final judgment awarded against Customer, resulting from any claim
brought by a Third Party against Customer based on Metavante’s alleged
infringement of any patent, copyright, or trademark of such Third Party under
the laws of the United States, unless and except to the extent that such
infringement is caused by Metavante’s compliance with Customer’s unique
specifications or instructions, or Metavante’s use of trademarks or data
supplied by Customer.
     10.3 Indemnification Procedures. If any Third Party makes a claim covered
by Section 10.2 against an indemnitee with respect to which such indemnitee
intends to seek indemnification under this Section, such indemnitee shall give
notice of such claim to the indemnifying party, including a brief description of
the amount and basis therefor, if known. Upon giving such notice, the
indemnifying party shall be obligated to defend such indemnitee

15



--------------------------------------------------------------------------------



 



against such claim, and shall be entitled to assume control of the defense of
the claim with counsel chosen by the indemnifying party, reasonably satisfactory
to the indemnitee. The indemnitee shall cooperate fully with and assist the
indemnifying party in its defense against such claim in all reasonable respects.
The indemnifying party shall keep the indemnitee fully apprised at all times as
to the status of the defense. Notwithstanding the foregoing, the indemnitee
shall have the right to employ its own separate counsel in any such action, but
the fees and expenses of such counsel shall be at the expense of the indemnitee.
Neither the indemnifying party nor any indemnitee shall be liable for any
settlement of action or claim effected without its consent. Notwithstanding the
foregoing, the indemnitee shall retain, assume, or reassume sole control over
all expenses relating to every aspect of the defense that it believes is not the
subject of the indemnification provided for in this Section. Until both (a) the
indemnitee receives notice from indemnifying party that it will defend, and
(b) the indemnifying party assumes such defense, the indemnitee may, at any time
after ten (10) days from the date notice of claim is given to the indemnifying
party by the indemnitee, resist or otherwise defend the claim or, after
consultation with and consent of the indemnifying party, settle or otherwise
compromise or pay the claim. The indemnifying party shall pay all costs of
indemnity arising out of or relating to that defense and any such settlement,
compromise, or payment. The indemnitee shall keep the indemnifying party fully
apprised at all times as to the status of the defense. Following indemnification
as provided in this Section, the indemnifying party shall be subrogated to all
rights of the indemnitee with respect to the matters for which indemnification
has been made.
11. DISPUTE RESOLUTION
     11.1 Representatives of Parties. All disputes arising under or in
connection with this Agreement shall initially be referred to the
representatives of each party who customarily manages the relationship between
the parties. If such representatives are unable to resolve the dispute within
five (5) Business Days after referral of the matter to them, the managers of the
representatives shall attempt to resolve the dispute. If, after five
(5) Business Days they are unable to resolve the dispute, senior executives of
the parties shall attempt to resolve the dispute. If, after five (5) Business
Days they are unable to resolve the dispute, the parties shall submit the
dispute to the chief executive officers of the parties for resolution. Neither
party shall commence legal proceedings with regard to a dispute until completion
of the dispute resolution procedures set forth in this Section 11, except to the
extent necessary to preserve its rights or maintain a superior position against
other creditors or claimants.
     11.2 Continuity of Performance. During the pendency of the dispute
resolution proceedings described in this Article 11, Metavante shall continue to
provide the Services so long as Customer shall continue to pay all undisputed
amounts to Metavante in a timely manner.
12. AUTHORITY
     12.1 Metavante. Metavante warrants that:
          A. Metavante has the right to provide the Services hereunder, using
all computer software required for that purpose.

16



--------------------------------------------------------------------------------



 



          B. Metavante is a corporation validly existing and in active status
under the laws of the State of Wisconsin. It has all the requisite corporate
power and authority to execute, deliver, and perform its obligations under this
Agreement. The execution, delivery, and performance of this Agreement have been
duly authorized by Metavante, and this Agreement is enforceable in accordance
with its terms against Metavante. No approval, authorization, or consent of any
governmental or regulatory authorities is required to be obtained or made by
Metavante in order for Metavante to enter into and perform its obligations under
this Agreement.
     12.2 Customer. Customer warrants that:
          A. Customer has all required licenses and approvals necessary to use
the Services in the operation of its business.
          B. Customer is validly existing and in good standing under the laws of
the state of its incorporation or charter, or if a national bank, the United
States of America. It has all the requisite corporate power and authority to
execute, deliver, and perform its obligations under this Agreement. The
execution, delivery, and performance of this Agreement have been duly authorized
by Customer, and this Agreement is enforceable in accordance with its terms
against Customer. No approval, authorization, or consent of any governmental or
regulatory authorities is required to be obtained or made by Customer in order
for Customer to enter into and perform its obligations under this Agreement.
          C. In the event that Customer requests Metavante to disclose to any
Third Party or to use any of Customer’s Confidential Information (as defined in
Section 13.3), and such Confidential Information is or may be subject to the
Privacy Regulations, such disclosure or use shall be permitted by the Privacy
Regulations and by any initial, annual, opt-out, or other privacy notice that
Customer issued with respect to such Confidential Information pursuant to the
Privacy Regulations.
13. CONFIDENTIALITY AND OWNERSHIP
     13.1 Customer Data. Customer shall remain the sole and exclusive owner of
all Customer Data and its Confidential Information (as defined in Section 13.3),
regardless of whether such data is maintained on magnetic tape, magnetic disk,
or any other storage or processing device. All such Customer Data and other
Confidential Information shall, however, be subject to regulation and
examination by the appropriate auditors and regulatory agencies to the same
extent as if such information were on Customer’s premises.
     13.2 Metavante Systems. Customer acknowledges that it has no rights in any
of Metavante’s software, systems, documentation, guidelines, procedures, and
similar related materials or any modifications thereof, unless and except as
expressly granted under this Agreement.
     13.3 Confidential Information. “Confidential Information” of a party shall
mean all confidential or proprietary information and documentation of such
party, whether or not marked

17



--------------------------------------------------------------------------------



 



as such including, with respect to Customer, all Customer Data. Confidential
Information shall not include: (a) information which is or becomes publicly
available (other than by the party having the obligation of confidentiality)
without breach of this Agreement; (b) information independently developed by the
receiving party; (c) information received from a Third Party not under a
confidentiality obligation to the disclosing party; or (d) information already
in the possession of the receiving party without obligation of confidence at the
time first disclosed by the disclosing party. The parties acknowledge and agree
that the substance of the negotiations of this Agreement, and the terms of this
Agreement are considered Confidential Information subject to the restrictions
contained herein.
     13.4 Obligations of the Parties. Except as permitted under this
Section 13.4 and applicable law, neither party shall use, copy, sell, transfer,
publish, disclose, display, or otherwise make any of the other party’s
Confidential Information available to any Third Party without the prior written
consent of the other party. Each party shall hold the Confidential Information
of the other party in confidence and shall not disclose or use such Confidential
Information other than for the purposes contemplated by this Agreement and, to
the extent that Confidential Information of Customer may be subject to the
Privacy Regulations, as permitted by the Privacy Regulations, and shall instruct
their employees, agents, and contractors to use the same care and discretion
with respect to the Confidential Information of the other party or of any Third
Party utilized hereunder that Metavante and Customer each require with respect
to their own most confidential information, but in no event less than a
reasonable standard of care, including the utilization of security devices or
procedures designed to prevent unauthorized access to such materials. Each party
shall instruct its employees, agents, and contractors (a) of its confidentiality
obligations hereunder and (b) not to attempt to circumvent any such security
procedures and devices. Each party’s obligation under the preceding sentence may
be satisfied by the use of its standard form of confidentiality agreement, if
the same reasonably accomplishes the purposes here intended. All such
Confidential Information shall be distributed only to persons having a need to
know such information to perform their duties in conjunction with this
Agreement. A party may disclose the other party’s Confidential Information if
required to do so by subpoena, court or regulatory order, or other legal
process, provided the party notifies the disclosing party of its receipt of such
process, and reasonably cooperates, at the disclosing party’s expense, with
efforts of the disclosing party to prevent or limit disclosure in response to
such process.
     13.5 Information Security. Metavante shall be responsible for establishing
and maintaining an information security program that is designed to (i) ensure
the security and confidentiality of Customer Data, (ii) protect against any
anticipated threats or hazards to the security or integrity of Customer Data,
(iii) protect against unauthorized access to or use of Customer Data that could
result in substantial harm or inconvenience to Customer or any of its customers,
and (iv) ensure the proper disposal of Customer Data. Customer shall be
responsible for maintaining security for its own systems, servers, and
communications links as necessary to (a) protect the security and integrity of
Metavante’s systems and servers on which Customer Data is stored, and
(b) protect against unauthorized access to or use of Metavante’s systems and
servers on which Customer Data is stored. Metavante will (1) take appropriate
action to address any incident of unauthorized access to Customer Data and
(2) notify Customer as soon as possible of any incident of unauthorized access
to Sensitive Customer Information and any other

18



--------------------------------------------------------------------------------



 



breach in Metavante’s security that materially affects Customer or Customer’s
customers. If the primary federal regulator for Customer is the Office of Thrift
Supervision (the “OTS”), Metavante will also notify the OTS as soon as possible
of any breach in Metavante’s security that materially affects Customer or
Customer’s customers. Either party may change its security procedures from time
to time as commercially reasonable to address operations risks and concerns in
compliance with the requirements of this section.
     13.6 Ownership and Proprietary Rights. Metavante reserves the right to
determine the hardware, software, and tools to be used by Metavante in
performing the Services. Metavante shall retain title and all other ownership
and proprietary rights in and to the Metavante Proprietary Materials and
Information, and any and all derivative works based thereon. Such ownership and
proprietary rights shall include any and all rights in and to patents,
trademarks, copyrights, and trade secret rights. Customer agrees that the
Metavante Proprietary Materials and Information are not “work made for hire”
within the meaning of U.S. Copyright Act, 17 U.S.C. Section 101.
     13.7 The Privacy Regulations. In the event that Customer requests Metavante
to disclose to any Third Party or to use any of Customer’s Confidential
Information, and such Confidential Information is or may be subject to the
Privacy Regulations, Metavante reserves the right, prior to such disclosure or
use, (a) to review any initial, annual, opt-out, or other privacy notice that
Customer issued with respect to such Confidential Information pursuant to the
Privacy Regulations, and if requested by Metavante, Customer shall promptly
provide Metavante with any such notice, and (b) to decline to disclose to such
Third Party or to use such Confidential Information if Metavante, in Metavante’s
sole discretion, believes that such disclosure or use is or may be prohibited by
the Privacy Regulations or by any such notice.
     13.8 Publicity. Neither party shall refer to the other party directly or
indirectly in any media release, public announcement, or public disclosure
relating to this Agreement or its subject matter, in any promotional or
marketing materials, lists, or business presentations, without consent from the
other party for each such use or release in accordance with this Section,
provided that Metavante may include Customer’s name in Metavante’s customer list
and may identify Customer as its customer in its sales presentations and
marketing materials without obtaining Customer’s prior consent. Notwithstanding
the foregoing, at Metavante’s request, Customer may agree to issue a joint press
release prepared by Metavante to announce the relationship established by the
parties hereunder. Customer agrees that such press release shall be deemed
approved by Customer in the event that, within five (5) Business Days of
receiving Metavante’s proposed press release, Customer does not provide written
notice to Metavante describing in reasonable detail Customer’s objections to the
press release. All other media releases, public announcements, and public
disclosures by either party relating to this Agreement or the subject matter of
this Agreement (each, a “Disclosure”), including promotional or marketing
material, but not including (a) announcements intended solely for internal
distribution, or (b) disclosures to the extent required to meet legal or
regulatory requirements beyond the reasonable control of the disclosing party,
shall be subject to review and approval, which approval shall not be
unreasonably withheld, by the other party prior to release. Such approval shall
be deemed to be given if a party does not object to a proposed Disclosure within
five (5) Business Days of receiving same. Disputes regarding the reasonableness
of objections to the

19



--------------------------------------------------------------------------------



 



joint press release or any Disclosures shall be subject to the Dispute
Resolution Procedures of Section 11.1 above.
14. REGULATORY COMPLIANCE AND ASSURANCES
     14.1 Legal Requirements.
          A. Customer shall be solely responsible for monitoring and
interpreting (and for complying with, to the extent such compliance requires no
action by Metavante) the Legal Requirements. Based on Customer’s instructions,
Metavante shall select the processing parameter settings, features, and options
(collectively, the “Parameters”) within Metavante’s system that will apply to
Customer. Customer shall be responsible for determining that such selections are
consistent with the Legal Requirements and with the terms and conditions of any
agreements between Customer and its clients. In making such determinations,
Customer may rely upon the written descriptions of such Parameters contained in
the User Manuals. Metavante shall perform system processing in accordance with
the Parameters.
          B. Subject to the foregoing, Metavante shall perform an on-going
review of federal laws, rules, and regulations. Metavante shall maintain the
features and functions set forth in the User Manuals for each of the Services in
accordance with all changes in federal laws, rules, and regulations applicable
to such features and functions, in a non-custom environment. For any new federal
laws, rules, and regulations, Metavante will perform a business review, with
input from Metavante’s customers and user groups. If Metavante elects to support
a new federal law, rule, or regulation through changes to the Metavante
Software, Metavante shall develop and implement modifications to the Services to
enable Customer to comply with such new federal laws, rules, and regulations.
          C. In any event, Metavante shall work with Customer in developing and
implementing a suitable procedure or direction to enable Customer to comply with
federal and state laws, rules, and regulations applicable to the Services being
provided by Metavante to Customer, including in those instances when Metavante
has elected to, but it is not commercially practicable to, modify the Metavante
Software prior to the regulatory deadline for compliance.
     14.2 Regulatory Assurances. Metavante and Customer acknowledge and agree
that the performance of these Services will be subject to regulation and
examination by Customer’s regulatory agencies to the same extent as if such
Services were being performed by Customer. Upon request, Metavante agrees to
provide any appropriate assurances to such agency and agrees to subject itself
to any required examination or regulation. Customer agrees to reimburse
Metavante for reasonable costs actually incurred due to any such examination or
regulation that is performed primarily for the purpose of examining Services
used by Customer if examination is directed primarily at Customer an not at
similarly situated customers.
          A Notice Requirements. Customer shall be responsible for complying
with all regulatory notice provisions to any applicable governmental agency,
which shall include providing timely and adequate notice to Federal Regulators
as of the Effective Date of this

20



--------------------------------------------------------------------------------



 



Agreement, identifying those records to which this Agreement shall apply and the
location at which such Services are to be performed.
          B Examination of Records. The parties agree that the records
maintained and produced under this Agreement shall, at all times, be available
at the Operations Center for examination and audit by governmental agencies
having jurisdiction over the Customer’s business, including any Federal
Regulator. The Director of Examinations of any Federal Regulator or his or her
designated representative shall have the right to ask for and to receive
directly from Metavante any reports, summaries, or information contained in or
derived from data in the possession of Metavante related to the Customer.
Metavante shall notify Customer as soon as reasonably possible of any formal
request by any authorized governmental agency to examine Customer’s records
maintained by Metavante, if Metavante is permitted to make such a disclosure to
Customer under applicable law or regulations. Customer agrees that Metavante is
authorized to provide all such described records when formally required to do so
by a Federal Regulator.
          C Audits. Metavante shall cause a Third Party review of its operations
and related internal controls to be conducted annually by its independent
auditors. Metavante shall provide to Customer, upon written request, one copy of
the audit report resulting from such review.
     14.3 IRS Filing. Customer represents it has complied with all laws,
regulations, procedures, and requirements in attempting to secure correct tax
identification numbers (TINs) for Customer’s payees and customers and agrees to
attest to this compliance by an affidavit provided annually.
15. DISASTER RECOVERY
     15.1 Services Continuity Plan. Throughout the Term of the Agreement,
Metavante shall maintain a Services Continuity Plan (the “Plan”) in compliance
with applicable regulatory requirements. Review and acceptance of the Plan, as
may be required by any applicable regulatory agency, shall be the responsibility
of Customer. Metavante shall cooperate with Customer in conducting such reviews
as such regulatory agency may, from time to time, reasonably request. A detailed
Executive Summary of the Plan has been provided to Customer. Updates to the Plan
shall be provided to Customer without charge.
     15.2 Relocation. If appropriate, Metavante shall relocate all affected
Services to an alternate disaster recovery site as expeditiously as possible
after declaration of a Disaster, and shall coordinate with Customer all
requisite telecommunications modifications necessary to achieve full
connectivity to the disaster recovery site, in material compliance with all
regulatory requirements. “Disaster” shall have the meaning set forth in the
Plan.
     15.3 Resumption of Services. The Plan provides that, in the event of a
Disaster, Metavante will be able to resume the Services in accordance therewith
within the time periods specified in the Plan. In the event Metavante is unable
to resume the Services to Customer within the time periods specified in the
Plan, Customer shall have the right to terminate this

21



--------------------------------------------------------------------------------



 



Agreement without payment of the Termination Fee upon written notice to
Metavante delivered within forty-five (45) days after declaration of such
Disaster.
     15.4 Annual Test. Metavante shall test its Plan by conducting one (1) test
annually and shall provide Customer with a description of the test results in
accordance with applicable laws and regulations.
16. MISCELLANEOUS PROVISIONS
     16.1 Equipment and Network. Customer shall obtain and maintain at its own
expense its own data processing and communications equipment as may be necessary
or appropriate to facilitate the proper use and receipt of the Services.
Customer shall pay all installation, monthly, and other charges relating to the
installation and use of communications lines between Customer’s datacenter and
the Operations Center, as set forth in the Network Schedule. Metavante maintains
and will continue to maintain a network control center with diagnostic
capability to monitor reliability and availability of the communication lines
described in the Network Schedule, but Metavante shall not be responsible for
the continued availability or reliability of such communications lines.
Metavante agrees to provide services to install, configure, and support the
wide-area network to interconnect Customer to the Operations Center as described
in, and subject to the terms and conditions of, the Network Schedule.
     16.2 Data Backup. Customer shall maintain adequate records for at least ten
(10) Business Days, including backup on magnetic tape or other electronic media
where transactions are being transmitted to Metavante, from which reconstruction
of lost or damaged files or data can be made. Customer assumes all
responsibility and liability for any loss or damage resulting from failure to
maintain such records.
     16.3 Balancing and Controls. Customer shall (a) on a daily basis, review
all input and output, controls, reports, and documentation, to ensure the
integrity of data processed by Metavante; and (b) on a daily basis, check
exception reports to verify that all file maintenance entries and non-dollar
transactions were correctly entered. Customer shall be responsible to notify
Metavante immediately in the event of any error so that Metavante may initiate
timely remedial action to correct any improperly processed data which these
reviews disclose. In the event of any error by Metavante in processing any data
or preparing any report or file, Metavante’s sole responsibility, and Customer’s
sole remedy, shall be to correct the error by reprocessing the affected data or
preparing and issuing a new file or report at no additional cost to Customer.
     16.4 Future Acquisitions. Customer acknowledges that Metavante has
established the Fee Schedule(s) and enters into this Agreement on the basis of
Metavante’s understanding of the Customer’s current need for Services and
Customer’s anticipated future need for Services as a result of internally
generated expansion of its customer base. If the Customer expands its operations
by acquiring Control of additional financial institutions or if Customer
experiences a Change in Control, the following provisions shall apply:

22



--------------------------------------------------------------------------------



 



          A. Acquisition of Additional Entities. If, after the Effective Date,
Customer acquires Control of one or more financial holding companies, banks,
savings and loan associations, or other financial institutions that are not
currently Affiliates, Metavante agrees to provide Services for such new
Affiliates, and such Affiliates shall automatically be included in the
definition of “Customer”; provided that (i) the conversion of each new Affiliate
must be scheduled at a mutually agreeable time (taking into account, among other
things, the availability of Metavante conversion resources) and must be
completed before Metavante has any obligation to provide Services to such new
Affiliate; (ii) the Customer will be liable for any and all Expenses in
connection with the conversion of such new Affiliate; and (iii) Customer shall
pay conversion fees in an amount to be mutually agreed upon with respect to each
new Affiliate. The estimated costs for the conversion/merger of institutions
acquired by Customer to Metavante’s systems is attached as Exhibit 1.
          B. Change in Control of Customer. If a Change in Control occurs with
respect to Customer, Metavante agrees to continue to provide Services under this
Agreement; provided that (a) Metavante’s obligation to provide Services shall be
limited to the Entities comprising the Customer prior to such Change in Control
and (b) Metavante’s obligation to provide Services shall be limited in any and
all circumstances to the number of accounts processed in the three (3) -month
period prior to such Change in Control occurring, plus twenty-five percent
(25%).
     16.5 Transmission of Data. If the Services require transportation or
transmission of data between Metavante and Customer, the responsibility and
expense for transportation and transmission of, and the risk of loss for, data
and media transmitted between Metavante and Customer shall be borne by Customer.
Data lost by Metavante following receipt shall either be restored by Metavante
from its backup media or shall be reprocessed from Customer’s backup media at no
additional charge to Customer.
     16.6 Reliance on Data. Metavante will perform the Services described in
this Agreement on the basis of information furnished by Customer. Metavante
shall be entitled to rely upon any such data, information, directions, or
instructions as provided by Customer (whether given by letter, memorandum,
telegram, cable, telex, telecopy facsimile, computer terminal, e-mail, other “on
line” system or similar means of communication, or orally over the telephone or
in person), and shall not be responsible for any liability arising from
Metavante’s performance of the Services in accordance with Customer’s
instructions. Customer assumes exclusive responsibility for the consequences of
any instructions Customer may give Metavante, for Customer’s failure to properly
access the Services in the manner prescribed by Metavante, and for Customer’s
failure to supply accurate input information. If any error results from
incorrect input supplied by Customer, Customer shall be responsible for
discovering and reporting such error and supplying the data necessary to correct
such error to Metavante for processing at the earliest possible time.
     16.7 Use of Services. Customer agrees that, except as otherwise permitted
in this Agreement or in writing by Metavante, Customer will use the Services
only for its own internal business purposes to service its bona fide customers
and clients and will not sell or otherwise provide, directly or indirectly, any
of the Services or any portion thereof to any Third Party.

23



--------------------------------------------------------------------------------



 



Customer agrees that Metavante may use all suggestions, improvements, and
comments regarding the Services that are furnished by Customer to Metavante in
connection with this Agreement, without accounting or reservation. Unless and
except to the extent that Metavante has agreed to provide customer support
services for Customer, Customer shall be responsible for handling all inquiries
of its customers relating to Services performed by Metavante, including
inquiries regarding credits or debits to a depositor’s account. Metavante agrees
to reasonably assist Customer in responding to such inquiries by providing such
information to Customer as Metavante can reasonably provide.
     16.8 Financial Statements. Metavante agrees to furnish to the Customer
copies of the then-current annual report for the Marshall & Ilsley Corporation,
within forty-five (45) days after such document is made publicly available.
     16.9 Solicitation. Neither party shall solicit the employees of the other
party for employment during the Term of this Agreement, for any reason. The
foregoing shall not preclude either party from employing any such employee
(a) who seeks employment with the other party in response to any general
advertisement or solicitation that is not specifically directed towards
employees of such party or (b) who contacts the other party on his or her own
initiative without any direct or indirect solicitation by such party.
17. GENERAL
     17.1 Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the internal laws of the State of Wisconsin, excluding its principles of
conflict of laws.
     17.2 Venue and Jurisdiction. In the event of litigation to enforce the
terms of this Agreement, the parties consent to venue in the exclusive
jurisdiction of the courts of Milwaukee County, Wisconsin, and the Federal
District Court for the Eastern District of Wisconsin. The parties further
consent to the jurisdiction of any federal or state court located within a
district which encompasses assets of a party against which a judgment has been
rendered, either through arbitration or litigation, for the enforcement of such
judgment or award against such party or the assets of such party.
     17.3 Entire Agreement; Amendments. This Agreement, together with the
schedules hereto, constitutes the entire agreement between Metavante and the
Customer with respect to the subject matter hereof. There are no restrictions,
promises, warranties, covenants, or undertakings other than those expressly set
forth herein and therein. This Agreement supersedes all prior negotiations,
agreements, and undertakings between the parties with respect to such matter.
This Agreement, including the schedules hereto, may be amended only by an
instrument in writing executed by the parties or their permitted assignees.
     17.4 Relationship of Parties. The performance by Metavante of its duties
and obligations under this Agreement shall be that of an independent contractor
and nothing contained in this Agreement shall create or imply an agency
relationship between Customer and

24



--------------------------------------------------------------------------------



 



Metavante, nor shall this Agreement be deemed to constitute a joint venture or
partnership between Customer and Metavante.
     17.5 Assignment. Neither this Agreement nor the rights or obligations
hereunder may be assigned by either party, by operation of law or otherwise,
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, provided that (a) Metavante’s consent need not be
obtained in connection with the assignment of this Agreement pursuant to a
merger in which Customer is a party and as a result of which the surviving
Entity becomes an Affiliate of another bank holding company, bank, savings and
loan association or other financial institution, so long as the provisions of
all applicable Schedules are complied with; and (b) Metavante may freely assign
this Agreement (i) in connection with a merger, corporate reorganization, or
sale of all or substantially all of its assets, stock, or securities, or (ii) to
any Entity which is a successor to the assets or the business of Metavante.
     17.6 Notices. Except as otherwise specified in the Agreement, all notices,
requests, approvals, consents, and other communications required or permitted
under this Agreement shall be in writing and shall be personally delivered or
sent by (a) first-class U.S. mail, registered or certified, return receipt
requested, postage pre-paid; or (b) U.S. express mail, or other, similar
overnight courier service to the address specified below. Notices shall be
deemed given on the day actually received by the party to whom the notice is
addressed.

             
 
  In the case of Customer:   Independent Bank Corporation    
 
      230 W. Main Street    
 
      Ionia, MI 48846    
 
      Attn.:
                                                                          
 
           
 
           
 
  For Billing Purposes:        
 
           
 
           
 
           
 
           
 
           
 
           
 
  In the case of Metavante:   Metavante Corporation    
 
      4900 West Brown Deer Road    
 
      Milwaukee WI 53223    
 
  Copy to:   Attn:
                                                                          
 
           
 
           
 
      Legal Services Division    

     17.7 Waiver. No delay or omission by either party to exercise any right or
power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be in writing and signed by the party waiving its rights.

25



--------------------------------------------------------------------------------



 



     17.8 Severability. If any provision of this Agreement is held by court or
arbitrator of competent jurisdiction to be contrary to law, then the remaining
provisions of this Agreement will remain in full force and effect. Articles 5,
8, 10, 13, and 17 shall survive the expiration or earlier termination of this
Agreement for any reason.
     17.9 Attorneys’ Fees and Costs. If any legal action is commenced in
connection with the enforcement of this Agreement or any instrument or agreement
required under this Agreement, the prevailing party shall be entitled to costs,
attorneys’ fees actually incurred, and necessary disbursements incurred in
connection with such action, as determined by the court.
     17.10 No Third Party Beneficiaries. Each party intends that this Agreement
shall not benefit, or create any right or cause of action in or on behalf of,
any person or entity other than the Customer and Metavante.
     17.11 Force Majeure. Notwithstanding any provision contained in this
Agreement, neither party shall be liable to the other to the extent fulfillment
or performance if any terms or provisions of this Agreement is delayed or
prevented by revolution or other civil disorders; wars; acts of enemies;
strikes; lack of available resources from persons other than parties to this
Agreement; labor disputes; electrical equipment or availability failure; fires;
floods; acts of God; federal, state or municipal action; statute; ordinance or
regulation; or, without limiting the foregoing, any other causes not within its
control, and which by the exercise of reasonable diligence it is unable to
prevent, whether of the class of causes hereinbefore enumerated or not. This
clause shall not apply to the payment of any sums due under this Agreement by
either party to the other.
     17.12 Negotiated Agreement Metavante and Customer each acknowledge that the
limitations and exclusions contained in this Agreement have been the subject of
active and complete negotiation between the parties and represent the parties’
voluntary agreement based upon the level of risk to Customer and Metavante
associated with their respective obligations under this Agreement and the
payments to be made to Metavante and the charges to be incurred by Metavante
pursuant to this Agreement. The parties agree that the terms and conditions of
this Agreement shall not be construed in favor of or against any party by reason
of the extent to which any party or its professional advisors participated in
the preparation of this document.
     17.13 Waiver of Jury Trial. Each of Customer and Metavante hereby
knowingly, voluntarily and intentionally waives any and all rights it may have
to a trial by jury in respect of any litigation based on, or arising out of,
under, or in connection with, this Agreement or any course of conduct, course of
dealing, statements (whether verbal or written), or actions of Metavante or
Customer, regardless of the nature of the claim or form of action, contract or
tort, including negligence.
18. DEFINITIONS. The following terms shall have the meanings ascribed to them as
follows:
     A. “ACH” shall mean automated clearing house services.

26



--------------------------------------------------------------------------------



 



     B. “Affiliate” shall mean, with respect to a party, any Entity at any time
Controlling, Controlled by, or under common Control with such party.
     C. “Agreement” shall mean this master agreement and all schedules and
exhibits attached hereto, which are expressly incorporated, any future
amendments thereto, and any future schedules and exhibits added hereto by mutual
agreement.
     D. “Business Days” shall be Mondays through Fridays except holidays
recognized by the Federal Reserve Board of Chicago.
     E. “Change in Control” shall mean any event or series of events by which
(i) any person or entity or group of persons or entities shall acquire Control
of another person or entity or (ii) in the case of a corporation, during any
period of twelve consecutive months commencing before or after the date hereof,
individuals who, at the beginning of such twelve-month period, were directors of
such corporation shall cease for any reason to constitute a majority of the
board of directors of such corporation.
     F. “Confidential Information” shall have the meaning set forth in
Section 13.3.
     G. “Consumer” shall mean an individual who obtains a financial product or
service from Customer to be used primarily for personal, family, or household
purposes and who has a continuing relationship with Customer.
     H. “Contract Year” shall mean successive periods of twelve months, the
first of which (being slightly longer than twelve (12) months) shall commence on
the Commencement Date and terminate on the last day of the month in which the
first anniversary of the Commencement Date occurs.
     I. “Control” shall mean the direct or indirect ownership of over fifty
percent (50%) of the capital stock (or other ownership interest, if not a
corporation) of any Entity or the possession, directly or indirectly, of the
power to direct the management and policies of such Entity by ownership of
voting securities, by contract or otherwise. “Controlling” shall mean having
Control of any Entity, and “Controlled” shall mean being the subject of Control
by another Entity.
     J. “Conversion” shall mean (i) the transfer of Customer’s data processing
and other information technology services to Metavante’s systems;
(ii) completion of upgrades, enhancements and software modifications as set
forth in this Agreement; and (iii) completion of all interfaces set forth in
this Agreement and full integration thereof such that Customer is able to
receive the Initial Services in a live operating environment.
     K. “Conversion Date” shall mean the date on which Conversion for Customer
or a particular Affiliate has been completed.

27



--------------------------------------------------------------------------------



 



     L. “Customer” shall mean the Entity entering into this Agreement with
Metavante and all Affiliates of such Entity for whom Metavante agrees to provide
Services under this Agreement, as reflected on the first page of this Agreement
or amendments executed after the Effective Date.
     M. “Customer Data” means any and all data and information of any kind or
nature submitted to Metavante by Customer, or received by Metavante on behalf of
Customer, necessary for Metavante to provide the Services.
     N. “Damages” shall mean actual and verifiable monetary obligations
incurred, or costs paid (except overhead costs, attorneys’ fees, and court
costs) which (i) would not have been incurred or paid but for a party’s action
or failure to act in breach of this Agreement, and (ii) are directly and solely
attributable to such breach, but excluding any and all consequential,
incidental, punitive and exemplary damages, and/or other damages expressly
excluded by the terms of this Agreement.
     O. “Documentation” shall mean Metavante’s standard user instructions
relating to the Services, including tutorials, on-screen help, and operating
procedures, as provided to Customer in written or electronic form.
     P. “Effective Date” shall mean the date so defined on the signature page of
this Agreement, or, if blank, the date executed by Metavante, as reflected in
Metavante’s records.
     Q. “Effective Date of Termination” shall mean the last day on which
Metavante provides the Services to Customer (excluding any services relating to
termination assistance).
     R. “Eligible Provider” shall have the meaning as set forth in Section 3.1.
     S. “Employment Cost Index” shall mean the Employment Cost Index (not
seasonally adjusted) as promulgated by the United States Department of Labor’s
Bureau of Labor Statistics (or any successor index).
     T. “Entity” means an individual or a corporation, partnership, sole
proprietorship, limited liability company, joint venture, or other form of
organization, and includes the parties hereto.
     U. “Estimated Remaining Value” shall mean the number of calendar months
remaining between the Effective Date of Termination and the last day of the then
current Term, multiplied by the average of the three (3) highest monthly fees
(but in any event no less than the Monthly Base Fee or other monthly minimums)
payable by Customer during the twelve (12) -month period prior to the event
giving rise to termination rights under this Agreement. In the event the
Effective Date of Termination occurs prior to expiration of the First Contract
Year, the monthly fees used in calculating the Estimated Remaining Value shall
be the greater of (i) the estimated monthly fees set forth in the Fee
Schedule(s) and (ii) the average monthly fees described in the preceding
sentence. For clarification purposes, one-time fees and pass through fees will
not be included in the calculation of the Estimated Remaining Value.

28



--------------------------------------------------------------------------------



 



     V. “Expenses” shall mean any and all reasonable and direct expenses paid by
Metavante to Third Parties in connection with Services provided to or on behalf
of Customer under this Agreement, including any postage, supplies, materials,
travel and lodging, and telecommunication fees, but not payments by Metavante to
Eligible Providers.
     W. “Federal Regulator” shall mean the Chief Examiner of the Federal Home
Loan Bank Board, the Office of Thrift Supervision, the Office of the Comptroller
of the Currency, the Federal Deposit Insurance Corporation, the Federal Reserve
Board, or their successors, as applicable.
     X. “Fee Schedule” shall mean the portions of schedules containing fees and
charges for services rendered to Customer under this Agreement.
     Y. “Initial Services” shall mean all Services requested by Customer from
Metavante under this Agreement prior to the Commencement Date. The Initial
Services requested as of the Effective Date are set forth in the schedules
attached hereto, which shall be modified to include any additional services
requested by Customer prior to the Commencement Date.
     Z. “Initial Term” shall mean the period set forth on the first page of this
Agreement.
     AA. “Legal Requirements” shall mean the federal and state laws, rules, and
regulations pertaining to Customer’s business.
     BB. “Metavante Proprietary Materials and Information” shall mean the
Metavante Software and all source code, object code, documentation (whether
electronic, printed, written, or otherwise), working papers, non-customer data,
programs, diagrams, models, drawings, flow charts, and research (whether in
tangible or intangible form or in written or machine-readable form), and all
techniques, processes, inventions, knowledge, know-how, trade secrets (whether
in tangible or intangible form or in written or machine-readable form),
developed by Metavante prior to or during the Term of this Agreement, and such
other information relating to Metavante or the Metavante Software that Metavante
identifies to Customer as proprietary or confidential at the time of disclosure.
     CC. “Metavante Software” shall mean the software owned by Metavante and
used to provide the Services.
     DD. “Monthly Base Fee” shall mean the minimum monthly fees payable by
Customer to Metavante as specifically set forth in the Services and Charges
Schedule.
     EE. “New Services” shall mean any services that are not included in the
Initial Services but which, upon mutual agreement of the parties, are added to
this Agreement. Upon such addition, New Services shall be included in the term
“Services.”
     FF. “Performance Warranty” shall have the meaning set forth in Section 6.1.

29



--------------------------------------------------------------------------------



 



     GG. “Plan” shall have the meaning set forth in Section 15.1.
     HH. “Privacy Regulations” shall mean the regulations promulgated under
Section 504 of the Gramm-Leach-Bliley Act, Pub. L. 106-102, as such regulations
may be amended from time to time.
     II. Professional Services” shall mean services provided by Metavante for
Conversion, training, and consulting, and services provided by Metavante to
review or implement New Services or enhancements to existing Services.
     JJ. “Sensitive Customer Information” shall mean Customer Data with respect
to a Consumer that is (a) such Consumer’s name, address or telephone number, in
conjunction with such Consumer’s Social Security number, account number, credit
or debit card number, or a personal identification number or password that would
permit access to such Consumer’s account or (b) any combination of components of
information relating to such Consumer that would allow a person to log onto or
access such Consumer’s account, such as user name and password or password and
account number.
     KK. “Services” shall mean the services, functions, and responsibilities
described in this Agreement to be performed by Metavante during the Term and
shall include New Services that are agreed to by the parties in writing.
     LL. “Service Levels” shall mean those service levels set forth in the
Service Level Schedule.
     MM. “Taxes” shall mean any manufacturers, sales, use, gross receipts,
excise, personal property, or similar tax or duty assessed by any governmental
or quasi-governmental authority upon or as a result of the execution or
performance of any service pursuant to this Agreement or materials furnished
with respect to this Agreement, except any income, franchise, privilege, or
similar tax on or measured by Metavante’s net income, capital stock, or net
worth.
     NN. “Term” shall mean the Initial Term and any extension thereof, unless
this Agreement is earlier terminated in accordance with its provisions.
     OO. “Termination Fee” shall have the meaning set forth on the Termination
Fee Schedule.
     PP. “Third Party” shall mean any Entity other than the parties or any
Affiliates of the parties.
     QQ. “User Manuals” shall mean the documentation provided by Metavante to
Customer which describes the features and functionalities of the Services, as
modified and updated by the customer bulletins distributed by Metavante from
time to time.

30